 

UNITED STATES DISTRICT COURT =
SOUTHERN DISTRICT OF NEW YORK USDC SDNY 3 -
DOCUMENT cae Sipe

eee ee ee eee x 4 ros
IN THE MATTER OF AN APPLICATION ELECTRONICALLY FILED

TO BRING PERSONAL ELECTRONIC DEVICE(S) DOCH
OR GENERAL PURPOSE COMPUTING DEVICE(S) DATE FILED: a y Iq
INTO THE COURTHOUSES OF THE —- : —

SOUTHERN DISTRICT OF NEW YORK
FOR USE IN A PROCEEDING OR TRIAL

ann -- ----X

 

 

 

 

 

The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468, as Revised. Upon submission of written application to this

Court, it is hereby

ORDERED that the following individual is authorized to bring Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, “Devices”) listed
below into the Courthouse for use in a proceeding or trial in the action captioned State of New
York, et al. v. Deutsche Telekom AG, et al., No. 19-cv-5434. The date(s) for which authorization
is provided is (are) December 9, 2019 — January 3, 2020.

 

 

 

 

 

Individual Device(s)
1. Andrew Klein (Trial Technology 2 laptop computers; | cell phone; power
Consultant) cords, cables & mouse controllers; |
mouse; 2 external hard drives; power
/ rr (Tr | cords & cables; video adaptor cables and
2. Raron Sho C a connectors; headphones; 1 Powerpoint
Technole ay Consal tant ) clicker

 

ra
(Same as Rave )
The individual identified in this Order must present a copy of this Order when entering

the Courthouse. Bringing any unauthorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the

restrictions and obligations set forth in Standing Order M10-468, as Revised.

SO ORDERED:

f

Dated: (2 B¢ ea fan

   

pyy f fy
oy iv

 

 

 
